 



Exhibit 10.4(a)
     AMENDMENT dated as of August 24, 2007, between AMERICAN COLOR GRAPHICS,
INC., a New York corporation (the “Company”), and PATRICK W. KELLICK (the
“Executive”).
     WHEREAS, the Executive entered an employment agreement with the Company
dated as of April 19, 2007 (the “Employment Agreement”); and the Company desires
to amend the Employment Agreement to provide additional incentives for the
Executive to remain in the employ of the Company on the terms and conditions set
forth herein, and the Executive desires to continue such employment on the terms
and conditions set forth herein;
     NOW, THEREFORE, in consideration of the covenants and agreements
hereinafter set forth and for other good and valuable consideration, the parties
hereto agree to amend and restate Section 11.7 of the Employment Agreement in
its entirety as follows:
     “11.7. Section 280G. Notwithstanding any other provision herein or any
other employment, severance, change in control or similar agreement to the
contrary, to the extent that any payment or distribution of any type to or for
the benefit of the Executive by the Company or any of its affiliates, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise (including, without limitation, any accelerated vesting
of stock options or restricted stock granted by the Company) (collectively, the
“Total Payments”) is or will be subject to the excise tax imposed under
Section 4999 of the Code (which reference includes, for purposes of this
Agreement, any similar successor provision to Section 4999), then the Total
Payments shall be reduced (but not below zero) so that the maximum amount of the
Total Payments (after reduction) shall be $1.00 less than the amount that would
cause the Total Payments to be subject to the excise tax imposed by Section 4999
of the Code (such amount by which the Total Payments would thereby be reduced
being the “Excess Amount”), unless the Excess Amount is approved by a vote of
the eligible shareholders who own more than 75% of the voting power of all
outstanding stock of ACG Holdings, Inc. determined in accordance with the
shareholder approval requirements of Section 280G(b)(5)(B) of the Code and the
regulations thereunder, in a vote that complies with such requirements
including, without limitation, applicable disclosure requirements. Any reduction
to the Total Payments shall be made by reducing any cash severance benefits.”
     IN WITNESS WHEREOF, the Company has caused this Amendment to be duly
executed and the Executive has hereunto set his hand, as of the day and year
first above written.

            AMERICAN COLOR GRAPHICS, INC.
      By:   /s/ Stephen M. Dyott         Name: Stephen M. Dyott        
Title: Chairman and CEO      

            EXECUTIVE
      /s/ Patrick W. Kellick       Name:   Patrick W. Kellick         

 